        Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAWASE CE1VED

SHATIKA GOSHA,                                                 1O20 MAY 21 A       50
                                                               EN1A ,P. HACLi:7TT. CIA
      Plaintiff,                                                   filr.5'1.F'Cr COURT.
                                                                        n3!RIOT ALA
v.                                                       • CIVIL ACTION NO.:

GNNN,LLC
and NORMAN GRUBBS

      Defendants.                                  JURY TRIAL DEMANDED

                                  COMPLAINT

      COMES NOW Plaintiff Shatika Gosha (hereinafter "Goshe or "Plaintiff')

by his undersigned attorney, David A. Hughes, and brings this action against

GNNN, LLC (hereinafter "GNNN") and Norman Grubbs (hereinafter "Grubbe')

for damages and other legal and equitable relief for the Defendant's violations of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et. seq.,

("FLSA")and other laws. In support thereof, the Plaintiff states the following:

                         JURISDICTION AND VENUE

       1.    This action is brought pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et. seq. District Court jurisdiction exists pursuant to 29 U.S.C. §§

216(b) and 217 and 28 U.S.C. § 1331. This court has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.
        Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 2 of 10



      2.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because

the Defendants are subject to personal jurisdiction in the Middle District of

Alabama.

      3.     At all relevant times herein, the Defendants' business activities

were/are related and performed through unified operations or common control for a

common business purpose and constituted/constitute an enterprise within the

meaning of Section 3(r) ofthe FLSA,29 U.S.C. § 203(r).

      4.     At all relevant times herein, the Defendants employed and continue to

employ persons in its place of business in furtherance of the activities of the above

enterprise while engaged in interstate commerce, and, also at all relevant times

herein, the Defendants engaged and continue to engage in commerce by handing,

selling, and/or working on good or materials that have been moved in, or produced

for, interstate commerce.

                                    PARTIES

      5.     Plaintiff Gosha is currently a resident of Brundidge, Alabama, and

performed work for the Defendants in Montgomeiy County, which is in the Middle

District of Alabama. Plaintiff was an employee within the contemplation of 29

U.S.C. § 203(e)(1).




                                         2
        Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 3 of 10



      6.     GNNN, LLC operates a tax preparation business located at 5874

Bridle Path Lane Montgomery, AL 36116 and has done so at all times relevant for

the filing ofthis complaint, and the time periods referenced in this complaint.

      7.     Defendant Norman Grubbs is, upon information and belief, a resident

of Alabama and is an adult over the age of twenty-one (21).

      8.     Defendant Grubbs is, upon information and belief, the owner and an

officer of GNNN, LLC. At all times relevant to the claims made the basis of this

suit, Defendant Grubbs was acting in his capacity as owner and officer and had

operational control over the day-to-day functions of the Plaintiff, had direct

responsibility for the compensation of the Plaintiff, and determined the day-to-day

functions of the Plaintiff. Defendant Grubbs personally had the power to hire and

fire the Plaintiff, personally supervised and controlled the Plaintiffs work

schedules and conditions of her employment, personally determined the rate and

method of payment to the Plaintiff as well as the Defendants' pay policies, and

personally had involvement in and, to the extent that they were and are maintained,

maintained the pay and employment records ofthe Plaintiff.

      9.     At all times material to this action, the Defendants have been an

enterprise engaged in the commerce or in the production of goods for commerce as

defined by § 203(s)(1)ofthe FLSA.




                                         3
        Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 4 of 10



      10.    GNNN, LLC is an interstate cornpany whose employees are engaged

in interstate commerce and whose employees handle and/of work on goods that

have been moved in and/or produced in commerce.

      11.    GNNN LLC's annual gross volume of business exceeds $500,000.

      12.    At all times relevant to this action, each Defendant was an "employee

of the Plaintiff as defined by § 203(d) of the FLSA, and the Plaintiff was an

"employee" of Defendants as defined by § 203(e)(1) of the FLSA. The Plaintiff

worked for the Defendants within the territory of the United States within three

years preceding the filing ofthis lawsuit.

      13.    Defendants GNNN,LLC and Norman Grubbs are sometimes referred

to in this Complaint collectively as the "Defendants," which is meant to refer to

and include all named defendants.

                            STATEMENT OF FACTS

      14.    The Plaintiff adopts by reference each and every material averment

above as iffully set forth herein.

      15.    The Plaintiff worked for the Defendants as a tax preparer from on or

about December 10, 2019 through March 6, 2020. Tax returns and forms prepared

by the Plaintiff for the Defendants' customers during that time were electronically

filed with the IRS.
         Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 5 of 10



       16.     In doing so, Plaintiff rendered tax preparation services for entities and

persons who were involved in interstate commerce, and prepared reports and tax

forms for direct or direct interstate transmission.

       17.     The Plaintiffs work for the Defendants was such that it engaged in

commerce or in the production of goods for commerce and invoked individual

coverage under the FLSA.

       18.     The Plaintiff provided work and services for the Defendants at the

Defendants' office, on a schedule determined by the Defendants. The Defendants

put in writing that if the Plaintiff had "poor attendance, it would result in

termination.

       19.     The Defendants required, in writing, the Plaintiff to "adhere to all

company policies, procedures, and scheduling" and that "failure to do so will result

in termination."

      20.      The Defendants required, in writing, that "GNNC,LLC employs you

to loyally render exclusive and full time services as a commission base employee

for the company."

      21.      When the Defendants believed that the Plaintiff performed

"unauthorized preparation of tax returns outside company software and failed to

comply with cornpany procedures and rules", the Defendants terminated the

Plaintiff's services, and severely docked her compensation.



                                            5
         Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 6 of 10



      22.    The Defendants paid the Plaintiff on a "commission only" basis that

resulted in the Plaintiff receiving $850 total for her employment, which lasted from

December 10, 2019 through March 6, 2020.

      23.    The Plaintiff worked, during December of2019, 40 hours a week, and

in January, February and March of2020, 44 hours a week.

      24.    As such, Plaintiffs commissions/compensation did not meet or

exceed even minimum wage, and certainly never reached the required thresholds

for any exempt status under the FLSA.

      25.    Thus, Plaintiff was, at all times, a non-exempt employee per the

FLSA.

      26.    The Defendants did not pay minimum wage for the Plaintiff at all for

the hours that she worked, much less the legal and mandated premium overtime

rate for those hours that she worked over 40 in a workweek.

      27.    These violations are known to the Defendants, including Defendant

Grubbs, and were willful in nature.

      28.    As a result of the Defendants' practices, the Plaintiff worked every

workweek without receiving legally required minimum wage and overtime.

                                       COUNT ONE
                                      FLSA Violations

      29.    The Plaintiff adopts by reference each and every material averment

above as if fully set forth herein.


                                            6
         Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 7 of 10



      30.    The Defendants have failed and refused to comply with the FLSA's

wage requirements by failing to pay the Plaintiff the required rninimum wage for

all of her hours worked.

      31.    The Defendants have failed and refused to comply with the FLSA's

wage requirements by failing to pay the Plaintiff at one-and-one-half the regular

minimum wage hourly rate per hour for hours that she worked in excess of forty

hours per week during the Plaintiffs' employment as described in this Complaint.

      32.    The Defendant's failure to pay the Plaintiff minimum wage and

overtime pay is impermissible under the FLSA.

      33.    The Defendants have failed to properly pay the Plaintiff within the

last three(3)years preceding the filing ofthis complaint.

      34.    The Defendants' willful violations have caused financial damage to

the Plaintiff, consisting of loss of pay.

      35.    At all material times herein, the Plaintiff has been entitled to the

rights, protections, and benefits provided under the FLSA.

      36.    None of the FLSA exemptions apply to the Plaintiff, who was a non-

exempt employee. Accordingly, the Plaintiff must be paid in accordance with the

FLSA.

      37.    The Defendants' failure to accurately pay overtime was, and is,

willfully perpetrated. The Defendants have not acted in good faith nor with



                                            7
        Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 8 of 10



reasonable grounds to believe their actions and omissions were not a violation of

the FLSA, and, as a result thereof, the Plaintiff is entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium

pay described above pursuant to Section 16(b) ofthe FLSA,29 U.S.C. § 216(b).

      38.    The Plaintiff is entitled to an award of prejudgment interest at the

applicable legal rate as well as reimbursement of their costs, attorneys' fees, and

expenses incurred.

      39.    As a result of these willful violations of the FLSA's overtime

provisions, overtime compensation has been unlawfully withheld by the

Defendants from the Plaintiff for which the Defendants are liable pursuant to 29

U.S.C. § 216(b).

                               COUNT TWO
                        Common Law Unjust Enrichment

      40.    The Plaintiff adopts by reference each and every material averment

above as iffully set forth herein.

      41.    The Defendants have received and benefited from the uncompensated

labors of the Plaintiff, such that to retain said benefit without compensation would

be inequitable and rise to the level of unjust enrichment.

      42.    At all relevant times hereto, the Defendants devised and implemented

a plan to increase their earnings and profits by fostering a scheme of securing work




                                          8
        Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 9 of 10



from the Plaintiff without paying any compensation for some hours worked or

overtime compensation for all hours worked.

      43.     Contrary to all good faith and fair dealing, the Defendants induced the

Plaintiff to perform work during the day while failing to pay any compensation for

some hours worked or overtime compensation for all hours worked.

      44.     By reason of having secured the work and efforts of the Plaintiff

without paying the appropriate compensation and overtime compensation, the

Defendants enjoyed reduced overhead with respect to their labor costs, and

therefore realized additional earnings and profits to their own benefit and to the

detriment of the Plaintiff. The Defendants retained and continue to retain such

benefits contrary to the fundamental principles of justice, equity, and good

conscience.

      45.     Accordingly, the Plaintiff is entitled to judgment in an amount equal

to the benefits unjustly retained by Defendants.

                             PRAYER FOR RELIEF

      The Plaintiff respectfully requests that the Court grant the following relief:

      A.      That the Court issue proper process to compel the Defendants to

answer or otherwise plead to the allegations contained in this Complaint;

      B.      That this Court award the Plaintiff the amount of his unpaid wages

including overtime wages, plus an additional equal amount as liquidated damages;



                                          9
        Case 2:20-cv-00336-KFP Document 1 Filed 05/21/20 Page 10 of 10



      C.     That this Court award the Plaintiff judgment against the Defendants

for all reasonable attorneys' fees, costs, disbursements, and interest;

      D.     For such other and further relief as this Court deems equitable, proper

and just.


Dated this 19th day of May,2020.

                                               Res       lly,


                                                  vid A. Hughes(ASB 3923-U82D)
                                               Attorneyfor Plaintiff
                                               Hardin & Hughes,LLP
                                               2121 14th Street
                                               Tuscaloosa, Alabama 35401
                                               Telephone:(205)523-0463
                                               Fax:(205)344-6188
                                               E-mail: dhughes@hardinhughes.com




                          DEFENDANTS'ADDRESSES

                                 GNNN,LLC
                      c/o Norman Grubbs (Registered Agent)
                              5874 Bridle Path Lane
                           Montgomery, Alabama 36116

                                Norman Grubbs
                              5874 Bridle Path Lane
                           Montgomery, Alabama 36116




                                          10
